Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Specification
The amendment filed 10/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the dissolving factor can be plasma” and “the dissolving factor can be ion implantation coating deposition with diffusion by anneal” in the amended paragraph [0039] (emphasis added), and “The etching can be performed by the dissolving factor 22” in the amended paragraph [0041].  Applicant is reminded that “the dissolving factor” is an element of material and is not a process as disclosed in paragraph [0004] of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “the dissolving factor includes a plasma” in the claim, which lacks the full support of the original disclosure.  Paragraph [0004] of the specification teaches that the plasma is a process to incorporate the dissolving factor within the OPL, not a part of the dissolving factor.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "OPL" in the 5th line of the claim.  It is unclear what “OPL” stands for.
Claim 16 recites the limitation “a planarization layer” in the first line of the claim and the limitation “OPL” in the 5th line of the claim.  Claim 16 seems to indicate that OPL is another layer different from “a planarization layer”, which is inconsistent with the figures and specification indicating that both “a planarization layer” and “OPL” are the same layer of 16 (e.g. Fig. 1 and paragraph [0023]).  The inconsistency renders the claim indefinite.
Claims 17-20 are rejected because they depend on the rejected claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0308746).
Regarding claim 1, Hu et al. teach a planarization method for maintaining a planar surface (the top surface of 320; Fig. 4, [0053]), the method comprising: depositing a liner (300; Fig. 3, [0039]) over active devices (fins of 110/200 and 120/200, 110 and 120 are semiconducting, i.e. active; Fig. 3, [0032, 0035]) such that the liner (300) directly contacts (i) an entirety of vertical sidewalls of the active devices (upper vertical sidewalls of 110/200 and 120/200, i.e. vertical sidewalls of 200; see Fig. 3) and (ii) a top surface of the active devices (a top surface of 110/200 and 120/200, i.e. a top surface of 200; see Fig. 3); forming a planarization layer (310/320 having a planar top surface; Fig. 4, [0052, 0054]) in direct contact with the liner (300), such that the planarization layer (310/320) extends between the active devices (110/200 and 120/200) along a majority of a vertical length of each of the active devices (the vertical length of 110/200 and 120/200; Fig. 4); incorporating a dissolving factor (Si-doped material of 320; [0054]) to a predetermined depth (the depth of the bottom of 320) within the planarization layer (310/320); and removing the dissolving factor (Si-doped material of 320) to reduce a 
Hu et al. do not explicitly teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]).
In the same reference, Hu et al. teach in the paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et al. and to have the layer 320 also being an organic layer, because Hu et al. teach the layer 320 to be a bottom anti-reflective coating layer in paragraph [0054] and Hu et al. also teaches in paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer. 
The combination of [0052] and [0054] of Hu et al. teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) because both 310 and 320 are organic. 
Regarding claim 2, Hu et al. teach wherein the active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).
Regarding claim 6, Hu et al. teach the method of claim 1, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).
Regarding claim 7
Regarding claim 8, Hu et al. teach the method of claim 7, wherein the remaining OPL (310 in Fig. 5) and the OPL initially formed (310/320 in Fig. 4).
Hu et al. do not teach the remaining OPL (310 in Fig. 5) is less than half the OPL initially formed (310/320 in Fig. 4).
Hu et al. disclose the claimed invention except for the remaining OPL being less than half the OPL initially formed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the OPL (see Fig. 5), to be less than half the OPL initially formed due to the requirement of the structural design.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 2 above, and further in view of Liu et al. (US 6,350,390).
Regarding claim 3, Hu et al. teach wherein the dissolving factor (Si-doped organic material of 320).
Hu et al. do not teach the dissolving factor includes a nitride.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) includes a nitride (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual . 
Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0308746) in view of Liu et al. (US 6,350,390).
Regarding claim 9, Hu et al. teach a planarization method for maintaining a planar surface (the top surface of 320; Fig. 4, [0053]), the method comprising: depositing a liner (300; Fig. 3, [0039]) over active devices (fins of 110/200 and 120/200, 110 and 120 are semiconducting, i.e. active; Fig. 3, [0032, 0035]) such that the liner (300) directly contacts (i) an entirety of vertical sidewalls of the active devices (upper vertical sidewalls of 110/200 and 120/200, i.e. vertical sidewalls of 200; see Fig. 3) and (ii) a top surface of the active devices (a top surface of 110/200 and 120/200, i.e. a top surface of 200; see Fig. 3); forming a planarization layer (310/320 having a planar top surface; Fig. 4, [0052, 0054]) in direct contact with the liner (300), such that the planarization layer (310/320) extends between the active devices (110/200 and 120/200) along a majority of a vertical length of each of the active devices (the vertical length of 110/200 and 120/200; Fig. 4); incorporating a dissolving factor (Si-doped material of 320; [0054]) to a predetermined depth (the depth of the bottom of 320) within the planarization layer (310/320); and removing the dissolving factor (Si-doped material of 320) to reduce a thickness of the planarization layer (310/320) to a boundary (310/320 boundary) defined by the predetermined depth of the dissolving factor (the depth of the bottom of 320).
Hu et al. do not explicitly teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]), and Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor, removing the nitride dissolving factor with plasma.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et al. and to have the layer 320 also being an organic layer, because Hu et al. teach the layer 320 to be a bottom anti-reflective coating layer in paragraph [0054] and Hu et al. also teaches in paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer. 
The combination of [0052] and [0054] of Hu et al. teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) because both 310 and 320 are organic. 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach removing the nitride dissolving factor (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) with plasma (plasma etch; col. 10, line 30).

Regarding claim 10, Hu et al. teach wherein the active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).
Regarding claim 11, Hu et al. teach the method of claim 9, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).  
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
Regarding claim 12
Regarding claim 13, Hu et al. teach the method of claim 12, wherein the remaining OPL (310 in Fig. 5) and the OPL initially formed (310/320 in Fig. 4).  
Hu et al. do not teach the remaining OPL (310 in Fig. 5) is less than half the OPL initially formed (310/320 in Fig. 4).
Hu et al. disclose the claimed invention except for the remaining OPL being less than half the OPL initially formed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the OPL (see Fig. 5), to be less than half the OPL initially formed due to the requirement of the structural design.
Regarding claim 14, Hu et al. teach the method of claim 9, wherein the OPL (310/320) has a thickness (the thickness of 310).
Hu et al. do not teach the OPL has a thickness of about 60 nm to about 600 nm.
Parameters such as the thickness of the planarization layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to at least completely cover the fins and to achieve the desired flatness of the top surface (Fig. 4, [0048, 0051]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarization layer within the range as claimed in order to at least completely cover the fins and to achieve the desired flatness of the top surface (Fig. 4, [0048, 0051]).
Regarding claim 15, Hu et al. teach the method of claim 9, wherein the dissolving factor (Si-doped material of 320) incorporated into the OPL (310/320) prevents damage to the active devices (110/200) from the removal process of the dissolving factor (310/320 structure stop etch 
Hu et al. do not teach the dissolving factor is the nitride dissolving factor and the removal process of the dissolving factor is the plasma.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach the removal process of the dissolving factor (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) is the plasma (plasma etch; col. 10, line 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Regarding claim 16, Hu et al. teach a method for controlling a height of a planarization layer (310/320 having a planar top surface; Fig. 4, [0052, 0054]) formed over and extending between active devices (fins of 110/200 and 120/200, 110 and 120 are semiconducting, i.e. active; Fig. 4, [0032, 0035]), the method comprising: depositing a liner (300; Fig. 3, [0039]) over the active devices (110/200 and 120/200) such that the liner (300) directly contacts (i) an entirety of vertical sidewalls of the active devices (upper vertical sidewalls of 110/200 and 120/200, i.e. vertical sidewalls of 200; see Fig. 3) and (ii) a top surface of the active devices (a top surface of 110/200 and 120/200, i.e. a top surface of 200; see Fig. 3); forming the planarization layer (310/320) in direct contact with the liner (300), such that OPL (interpreted as “the planarization layer”, 310/320) extends between the active devices (110/200 and 120/200) along a majority of a vertical length of each of the active devices (the vertical length of 110/200 and 120/200; Fig. 4); incorporating a dissolving factor (Si-doped material of 320; [0054]) to a predetermined depth (the depth of the bottom of 320) within the planarization layer (310/320); and removing the dissolving factor (Si-doped material of 320) to reduce a thickness of the planarization layer (310/320) to a boundary (310/320 boundary) defined by the predetermined depth of the dissolving factor (the depth of the bottom of 320).
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor, removing the nitride dissolving factor with plasma.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).

In the same field of endeavor of semiconductor manufacturing, Liu et al. teach removing the nitride dissolving factor (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) with plasma (plasma etch; col. 10, line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Regarding claim 17, Hu et al. teach the method of claim 16, wherein the planarization layer (310/320).  
Hu et al. do not explicitly teach the planarization layer (310/320) is an organic planarization layer due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]). 
In the same reference, Hu et al. teach in the paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et 
The combination of [0052] and [0054] of Hu et al. teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) because both 310 and 320 are organic. 
Regarding claim 18, Hu et al. teach the method of claim 16, wherein active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).  
Regarding claim 19, Hu et al. teach the method of claim 16, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
Regarding claim 20, Hu et al. teach the method of claim 16, wherein a remaining OPL (310 in Fig. 5) remains over the active devices (110/200 and 120/200; Fig. 5).

Response to Arguments
Applicant's amendments, filed 10/13/2021, overcome the objection to the specification and the rejections to claims 16-20 under 35 U.S.C. 112.  The objection to the specification and the rejections to claims 16-20 under 35 U.S.C. 112 have been withdrawn.  Applicant’s amendments also raise new objections to the specification and new rejections under 35 U.S.C. 112.
Applicant's arguments with respect to claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejection above regarding the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sankarapandian et al. (US 20180233360 A1) teach a tri-layer planarization layer 12 on a liner 24 and a fin 30/32 in Fig. 1 and paragraphs [0035-0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/16/2022